Citation Nr: 0844443	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for surgical scarring 
with recurrent surgical intervention for adhesions, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for tender surgical 
scar with inflammation, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for cystitis, claimed 
as due to recurrent surgeries for adhesions as secondary to 
the service connected disability of herniated surgical 
scarring.

4.  Entitlement to service connection for inflammatory bowel 
disease also claimed as defecation discomfort as secondary to 
the service connected disability of herniated surgical 
scarring.

5.  Entitlement to an effective date earlier than August 3, 
2000, for a 30 percent evaluation for recurrent pelvic 
adhesions.

6.  Entitlement to a higher combined evaluation.
REPRESENTATION

Appellant represented by:	Richard C. Rudolph, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to February 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, October 2005 and May 2006 the veteran 
submitted requests for an RO hearing.  There is no indication 
in the record that the veteran has withdrawn her request for 
a hearing.  The veteran has not been afforded the opportunity 
for a hearing.

Furthermore, the Board notes that new evidence in the form of 
VA reports of May, June and July 2008, and VA outpatient 
treatment records dated from February 2005 to July 2007 have 
been associated with the claim file since the issuance of the 
Statement of the Case.  There is no indication that the 
veteran submitted a waiver of initial consideration by the 
RO.  An SSOC must be issued which takes into consideration 
the new evidence submitted.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).  

In a December 2008 pleading the veteran, through her 
attorney, submitted a request for a personal hearing in front 
of a Board Member.  The appellant must be afforded the 
opportunity for a hearing.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this claim is 
REMANDED for the following action:

1.  The AOJ should review the evidence 
of record including the evidence 
submitted after the SOC of January 
2005.  The veteran has not waived 
review of the new evidence.  

2.  The AOJ should schedule the 
appellant for an RO hearing.

3.  The RO should schedule the veteran 
for a Travel Board/Video hearing.

4.  The AOJ has the discretion of 
contacting the veteran and requesting 
clarification as to whether she wants 
either an RO hearing or a Travel 
Board/Video hearing, or both.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




